Title: 29th.
From: Adams, John Quincy
To: 


       I went this evening with Bridge, and pass’d half an hour at Mr. Wigglesworth’s. Ned is very ill of a pleurisy fever, and Peggy looks low spirited. The Professor has been all along, and still is much opposed to a private Commencement, and when he has once adopted an opinion, I believe it would require supernatural powers to convince him that it is erroneous.
       Dr. Jennison had one or two square of glass in his windows broken this evening, and has lately received several other insults of the same kind: it was owing to a complaint made by him that Prescott and Wier were admonished, and this Circumstance has made him very unpopular.
       Bossenger Foster of Boston was 19. the 9th. of last December. Of him I can say but little: he is a very good speaker, and has a good natural genius, but has not been very assiduous in improving the talents entrusted to him by nature: his conversation and manners are often puerile, and very seldom show him to great advantage: his chief excellency lies in declaiming an elegant piece of composition, and in playing on the violin: in these particulars there is not, perhaps his superior in College. He is remarked by some, as being of a narrow disposition, but this stigma is cast by certain characters upon every person who keeps within the bounds of common frugality. And if this were Foster’s only fault I should set him down, as an excellent character.
      